fund trust internal_revenue_service index nos 419a number release date cc ebeo 4-plr-116586-98 date taxpayer corporation insurance_company date date date date date x dear this is in response to your ruling_request dated date requesting rulings regarding the application of sec_4976 of the internal_revenue_code to the transfer of amounts held in fund to trust in order to provide postretirement medical benefits facts taxpayer is the common parent of an affiliated_group that includes numerous wholly-owned subsidiary corporations taxpayer and its subsidiaries file a consolidated tax_return have a calendar_year accounting_period and employ the accrual_method of accounting on date taxpayer acquired_corporation as part of this acquisition taxpayer became responsible for fund which is a retirement funding account under a group_life_insurance_contract currently fund provides group_life_insurance benefits for retired employees of taxpayer taxpayer’s subsidiaries and several defunct entities with surviving retired employees pursuant to an agreement with insurance_company effective date monthly deposits were made to fund no contributions to fund were made after date except that one of the participating employers made contributions to fund to eliminate a negative balance on a monthly basis insurance_company takes an actuarially-determined premium out of fund to cover estimated retiree death claims filed by beneficiaries plus expenses and premium taxes on an annual basis if necessary a retrospective premium is withdrawn from fund to cover claims and expenses in excess of monthly premiums similarly if after year-end it turns out that monthly premiums exceeded actual claims plus expenses then a dividend is deposited back into fund certain transfers to other welfare_benefit funds have been made from fund taxpayer previously received a private_letter_ruling dated date plr which provided that those transfers would not result in the recognition of gross_income under sec_61 of the code by taxpayer or its subsidiaries and those transfers would not result in excise_tax under sec_4976 of the code an actuarial analysis performed as of date determined that the fair_market_value of the reserve exceeds the value of all life_insurance obligations by approximately dollar_figurex taxpayer will establish trust which it intends to qualify as a voluntary employees’ beneficiary association veba under sec_501 of the internal_revenue_code on an annual basis effective with benefit payments and expenses fund will transfer to trust the amount necessary to fund the current year’s benefit payments for medical benefits of retired employees plus administrative expenses to administer trust the transferred amount will not exceed the amount attributable to contributions made to fund prior to pre-1986 contributions for this purpose taxpayer determines the amount attributable to pre-1986 contributions as follows the amount attributable to pre-1986 contributions is determined without regard to employee contributions as of date the amount attributable to pre-1986 contributions is equal to the fair_market_value of assets in fund as of that date as of the end of any subsequent taxable_year the amount attributable to pre-1986 contributions is equal to the amount attributable to pre-1986 contributions as of the end of the previous taxable_year reduced by benefit payments administrative expenses and other disbursements for the current taxable_year including transfers to veba and increased by a pro-rata share of income including realized and unrealized gains and losses for the taxable_year determined as of the end of the current taxable_year rulings requested you have requested a ruling that sec_4976 does not apply if amounts held in fund that are attributable to pre-1986 contributions are transferred to trust and are applied to provide retiree medical benefits you also request a ruling that the amendment of the insurance agreement with insurance_company will not affect the rulings provided to taxpayer in plr law and analysis sec_61 of the code provides that unless otherwise excepted gross_income includes all income from whatever source derived including income from life_insurance and endowment contracts sec_419 of the code defines the term welfare_benefit_fund to include any fund through which the employer provides welfare benefits to employees or their beneficiaries the term fund is defined in sec_419 to include an organization described in sec_501 of the code and also to the extent provided in regulations any account held for an employer by any person paragraph c of regulation sec_1_419-1t q a-3 states that a retired_lives_reserve maintained by an insurance_company is a fund or part of a fund if it is maintained for a particular employer and the employer has the right to have any amount in the reserve applied against its future years’ benefit costs or insurance premiums sec_419 of the code provides that contributions paid_or_accrued by an employer to a welfare_benefit_fund shall not be deductible under chapter of the code but if they would otherwise be deductible shall subject_to the limitation of sec_419 be deductible under sec_419 for the taxable_year in which paid sec_419 limits the employer's deduction under sec_419 to a welfare_benefit fund's qualified_cost for the taxable_year the qualified_cost of a welfare_benefit_fund for a taxable_year is defined in sec_419 of the code as the sum of the qualified_direct_cost for the taxable_year and subject_to the limitation of sec_419a any addition to a qualified_asset_account for the taxable_year under sec_419 the qualified_cost for any taxable_year is reduced by the welfare_benefit fund’s after-tax_income for the taxable_year sec_419 provides that the term qualified_direct_cost means with respect to any taxable_year the aggregate amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the taxable_year if those benefits were provided directly by the employer and the employer used the cash_receipts_and_disbursements_method of accounting sec_419 provides that for purposes of sec_419 a benefit is treated as provided when that benefit would be includible in the gross_income of the employee if provided directly by the employer or would be so includible but for any provision of chapter of the code excluding that benefit from gross_income sec_419a of the code defines the term qualified_asset_account to include any account consisting of assets set_aside to provide for the payment of medical or life_insurance benefits sec_419a of the code provides that no addition to any qualified_asset_account may be taken into account under sec_419 to the extent such addition results in the amount of such account exceeding the account limit under sec_419a of the code the account limit for any qualified_asset_account for any taxable_year is the amount reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year and administrative costs with respect to those claims sec_419a provides that the account limit for any taxable_year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for post- retirement medical benefits or post-retirement life_insurance benefits to be provided to covered employees regulation sec_1_419-1t q a-2 a provides that sec_419 generally applies to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date q a-2 b of that regulation provides a special transition rule for certain welfare_benefit funds that are part of a plan maintained pursuant to one or more collective bargaining agreements and q a-9 of that regulation provides special transition_rules for the first taxable_year of a fiscal_year employer ending after date sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_plan sec_4976 provides that the term disqualified_benefit means -- a any post-retirement medical_benefit or life_insurance_benefit provided with respect to a key_employee if a separate_account is required to be established for such employee under sec_419a and such payment is not from such account b any post-retirement medical_benefit or life_insurance_benefit provided with respect to an individual in whose favor discrimination is prohibited unless the plan meets the requirements of sec_505 with respect to such benefit whether or not such requirements apply to such plan and c any portion of a welfare_benefit_fund reverting to the benefit of the employer sec_4976 of the code provides that sec_4976 does not apply to any amount attributable to a contribution to the fund that is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year revrul_69_382 holds in part that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees were deductible in full even though a portion of the premium was credited to a retired_lives_reserve if the balance in the reserve was held by the insurance_company solely for the purpose of providing insurance coverage on active and retired lives so long as any active or retired employees remained alive and the amount added to the retired_lives_reserve was not greater than an amount that would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved further the ruling holds in pertinent part that these conclusions would be applicable to taxable years ending after date provided that the employer policyholder promptly amended the contract to provide that it did not retain any right to recapture any portion of the reserve so long as any active or retired employee remains alive fund is a retired_lives_reserve under a group_life_insurance_contract for the benefit of retired employees of taxpayer and is a welfare_benefit_fund within the meaning of sec_419 consequently the deductibility of any contributions made to fund after the effective date of sec_419 is governed by sec_419 of the code and any reversion to the benefit of taxpayer of any portion of fund attributable to those contributions is subject_to the excise_tax under sec_4976 however as provided in temporary_regulation sec_1_419-1t q a-2 sec_419 applies only to contributions paid_or_accrued with respect to a welfare_benefit_fund after date in taxable years of employers ending after that date in this case only amounts attributable to contributions to fund that were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code will be transferred to trust and applied to provide retiree medical benefits accordingly pursuant to that section code sec_4976 does not apply to the amounts transferred as we have previously discussed with you in the interest of sound tax_administration we are declining to rule on the issue of whether the transfer of amounts in fund that are attributable to pre-1986 contributions to trust will result in the realization and recognition of gross_income to taxpayer under sec_61 of the code please note however that if the proposed transfer of fund assets to trust does result in the realization and recognition of gross_income to taxpayer under sec_61 taxpayer would be entitled to an offsetting deduction under sec_419 for the qualified direct costs of providing medical benefits to retirees conclusion code sec_4976 does not apply to the proposed transfer to trust of amounts held in fund that are attributable to pre-1986 contributions because those contributions were not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 of the code furthermore the amendment of the insurance agreement with insurance_company to provide for annual transfers to trust of amounts not exceeding the remaining amount attributable to pre-1986 contributions will not affect the rulings provided to taxpayer in plr this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code specifically no opinion is expressed about the computation of the account limit under sec_419a for purposes of computing fund’s deemed_unrelated_income under sec_419a and sec_512 of the code moreover if fund is amended this ruling may not remain in effect sincerely yours enclosure copy for sec_6110 purposes mark schwimmer chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
